Title: From George Washington to Major General William Heath, 21 August 1779
From: Washington, George
To: Heath, William


        
          Dr Sir,
          West Point Augst 21st 1779.
        
        I have the pleasure to inform you that in the night of the 18th Major Lee with a detachment of 400 men surprised the enemy’s garrison at Powles-hook (which you know is within cannon shot of the batteries at New York)—& brought off the garrison consisting of about 150 Men.
        Such repeated instances of disgrace to the British arms will undoubtedly, make them feel sore, & seek opportunities to retaliate upon such parts of our army as are most accessible; than which none is more exposed than Nixons and Glovers Brigades. To this effect I have already written to General Howe, and wish you to give & indeed see, that the necessary precautions are used to guard Nixon from a surprise.
        The spirit of enterprize which is already gone forth, & hitherto

crowned with success should not be checked, but confined to proper objects; & such as appear to be fully within our reach. should it be found therefore, that the enemy advance Picquets beyond their works at Verplanks point, cannot they be taken off? and a snare laid for the persuers, if any attempt is made to rescue the Prisoners? To me the thing seems easy: & only requires the necessary information, which an enterprising & judicious Officer who might be entrusted with the execution would soon obtain without betraying the design of his inquiries.
        Pray is Genl Parsons from camp still? if he is, and no very good reason assigned for it, I think he should be required to join his Brigade. I am Dr Sr Your Most Obet, servant
        
          Go: Washington
        
      